DETAILED ACTION
This office action is in response to the amendment filed on 09/02/2021. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 8 “adjusts the potential difference generated between the pair of intermediate terminals by adjusting a duty cycle of the switch controller”. However, it is not clear how the second adjustment circuit adjust a duty cycle of the switch controller. A person having ordinary skill in the art would think the duty cycle is adjusted by the 
	Examiner’s Note: The claim says that the potential difference generated between the pair of intermediate terminals is done by adjusting a duty cycle of the switching controller. The applicant mention par. 87 explains that the resistor can be adjusted to change the feedback signal and by doing so change the on and off states of the power switch but not by adjusting the duty cycle of the system to change the differential potential. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 10 is/are rejected under 35 U.S.C. 102 as being unpatentable by Applicants Admitted Prior Art (AAPA). (Examiner’s Note: See MPEP 2129)
	Regarding Claim 1, AAPA teaches (Figure 1) an adjustable power supply device (100) for supplying power to a power switch control device (U1) configured to provide the connections can be direct or indirect connections and it is external to the second adjustment circuit); the second output terminal is held at a reference voltage (at 129); the first output terminal provides the first output voltage difference to a first input of the power switch control device (at VB); and the third output terminal provides the second output voltage 
	Regarding Claim 2	, AAPA teaches (Figure 1) wherein the switching circuitry (101) further includes a switch controller (U3) coupled to a switch (Q5) and coupled to the primary side winding (p1) to control a current flowing through the primary side winding. (For Example; Par. 37-61)
	Regarding Claim 3, AAPA teaches (Figure 1) wherein one of the at least one external terminals (e.g. at 13) of the second adjustment circuit (R2-R3) is coupled to the switch controller (U3). (For Example; Par. 37-61)
	Regarding Claim 4, AAPA teaches (Figure 1) wherein the one of the at least one external terminals of the second adjustment circuit (R2-R3) is coupled to a voltage feedback pin (Vfb) of the switch controller (U3). (For Example; Par. 37-61)
	Regarding Claim 5, AAPA teaches (Figure 1) wherein the voltage feedback pin of the switch controller (U3) is coupled to a primary side feedback winding (P2). (For Example; Par. 37-61)
	Regarding Claim 6, AAPA teaches (Figure 1) wherein the second adjustment circuit (R2-R3) includes a switching circuit voltage divider (at 113) including at least a first resistor (R2) connected between the voltage feedback pin and the primary side feedback winding, and a second resistor connected (R3) between the voltage feedback pin and ground; and the voltage feedback pin (Vfb) of the switch controller is connected to the switching circuit voltage divider. (For Example; Par. 37-61)
	Regarding Claim 10, AAPA teaches (Figure 1) wherein one of the at least one external terminals of the first adjustment circuit (D3) is coupled to a low voltage side of 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicants Admitted Prior Art (AAPA) in view of Zhang et al. US 9601982.
	Regarding Claim 7, AAPA teaches (Figure 1) wherein the second adjustment circuit (R2-R3) includes a pair of external terminals that is coupled to a pair of corresponding external connections configured to receive the first external resistance element (R1, connection through U3 and Q5) therebetween, one of the pair of external terminals is coupled to ground (gnd). (For Example; Par. 37-61)
	AAPA does not teach the second external resistance element when connected between the pair of corresponding external connections, is coupled via the pair of 
	Zhang teaches (Figures 2 and 7) the first resistance element (R3 or R4) when connected between the pair of corresponding external connections (of 702), is coupled via the pair of external terminals of the second adjustment circuit (702) in parallel with the second resistor (R5) in the switching circuit voltage divider (at 712). (For Example; Par. 44-59)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of AAPA to include the first resistance element when connected between the pair of corresponding external connections, is coupled via the pair of external terminals of the second adjustment circuit in parallel with a resistor in the switching circuit voltage divider, as taught by Zhang to reduce power lose during the voltage conversion. 
	Regarding Claim 8, AAPA teaches (Figure 1) wherein the second adjustment circuit (R3-R2) adjusts the potential difference generated between the pair of intermediate terminals (131-133) by adjusting a duty cycle of the switch controller (done by the controller U3 with the FB signal from 113). (For Example; Par. 37-61)
	Regarding Claim 9, AAPA teaches (Figure 1) wherein the dividing circuit (C3-C4). (For Example; Par. 37-61)
	AAPA does not teach a further resistance element.
	Zhang teaches (Figures 2 and 7) a further resistance element (R1 or R2). (For Example; Par. 44-59)
. 
Claim 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicants Admitted Prior Art (AAPA) in view of Nishida et al. US 2002/0057583.
	Regarding Claim 11, AAPA teaches (Figure 1) a device.
	AAPA does not teach wherein the first adjustment circuit includes a converter circuitry voltage divider including at least a first resistor and a second resistor connected in parallel between the pair of intermediate terminals.
	Nishida (Figure 3) wherein the first adjustment circuit (SR2, R4-R5 and Q2-Q3) includes a converter circuitry voltage divider (R4-R5) including at least a first resistor and a second resistor (R4-R5) connected in parallel between the pair of intermediate terminals. (For Example; Par. 35-38)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of AAPA to include wherein the first adjustment circuit includes a converter circuitry voltage divider including at least a first resistor and a second resistor connected in parallel between the pair of intermediate terminals, as taught by Nishida to improve the efficiency of the system.
	Regarding Claim 12, AAPA teaches (Figure 1) wherein the at least one external terminal of the first adjustment circuit (D3) includes a pair of external terminals; and the pair of external terminals of the first adjustment circuit is coupled to a pair of external 
	Regarding Claim 13, AAPA teaches (Figure 1) wherein the dividing circuit (C3-C4) and a secondary side winding (S1).
	AAPA does not teach a further resistance element; and one of the pair of external terminals of the first adjustment circuit is coupled to the dividing circuit and to a high voltage side of the secondary side winding via the other of the pair of intermediate terminals and the converter circuitry voltage divider, such that the first external resistance element is coupled to the further resistance element of the dividing circuit.
	Nishida (Figure 3) a further resistance element (Q4); and one of the pair of external terminals of the first adjustment circuit (SR2, R4-R5 and Q2-Q3) is coupled to the dividing circuit (R7-R8) and to a high voltage side (V1 or V3) via the other of the pair of intermediate terminals and the converter circuitry voltage divider (R4-R5), such that the first external resistance element (R6) is coupled to the further resistance element of the dividing circuit. (For Example; Par. 35-38)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of AAPA to include wherein the dividing circuit includes a further resistance element; and one of the pair of external terminals of the first adjustment circuit is coupled to a divider circuit and to a high voltage side of the secondary side winding via the other of the pair of intermediate terminals and the converter circuitry voltage divider, such that the first resistance element is coupled to the further resistance element of the dividing circuit, as taught by Nishida to improve the efficiency of the system.
	Regarding Claims 14-16, AAPA teaches (Figure 1) a device with a secondary winding (S1).
	AAPA does not teach wherein the further resistance element is a transistor; and wherein the other of the pair of external terminals of the first adjustment circuit is coupled to a base/gate terminal of the transistor; and wherein the transistor is connected in parallel between the pair of intermediate terminals such that a source/emitter terminal of the transistor is coupled to the high voltage side of the secondary side winding.
	Nishida (Figure 3) wherein the further resistance element is a transistor (Q4); and wherein the other of the pair of external terminals of the first adjustment circuit (SR2, R4-R5 and Q2-Q3) is coupled to a collector terminal of the transistor (Q4); and wherein the transistor is connected in parallel between the pair of intermediate terminals (V1, V3 and gnd) such that an emitter terminal of the transistor is coupled to the high voltage side (V1 or V3). (For Example; Par. 35-38)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of AAPA to include wherein the further resistance element is a transistor; and wherein the other of the pair of external terminals of the first adjustment circuit is coupled to a base/gate terminal of the transistor; and wherein the transistor is connected in parallel between the pair of intermediate terminals such that a source/emitter terminal of the transistor is coupled to the high voltage side of the secondary side winding, as taught by Nishida to improve the efficiency of the system.
Claim 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicants Admitted Prior Art (AAPA) in view of Nishida et al. US 2002/0057583 (Figure 4, Herein Nishida2).
	Regarding Claims 17-19, AAPA teaches (Figure 1) a device.
	AAPA does not teach wherein the further resistance element includes an adjustable voltage drop; and wherein a node of the first adjustment circuit is connected to the further resistance element such that a change in voltage at the node adjusts a voltage dropped across the further resistance element, and wherein the first adjustment circuit adjusts the first output voltage difference and the second output voltage difference by adjusting the voltage dropped across the further resistance element.
	Nishida2 (Figure 4) wherein the further resistance element includes an adjustable voltage drop (Sr2); and wherein a node (At R4 node) of the first adjustment circuit (31 and Q2-Q3) is connected to the further resistance element such that a change in voltage at the node adjusts a voltage dropped across the further resistance element (Sr2), and wherein the first adjustment circuit (31 and Q2-Q3) adjusts the first output voltage difference (V1) and the second output voltage difference (V3) by adjusting the voltage dropped across the further resistance element (SR2). (For Example; Par. 39-44)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of AAPA to include wherein the further resistance element includes an adjustable voltage drop; and wherein a node of the first adjustment circuit is connected to the further resistance element such that a change in voltage at the node adjusts a voltage dropped across the further resistance element, and wherein the first adjustment circuit adjusts the first output voltage .
Response to Arguments
Applicant's arguments filed 09/02/2021 have been fully considered but they are not persuasive. 
	Applicant argued that “Applicant's first and second external resistance elements, corresponding, for example, to resistors R6 and R7 in Applicant's Figs. 3 and 4, allow Applicant's "adjustable power supply device" to be easily adjusted to provide different drive voltages to drive different power switches by providing (1) different intermediate voltages at intermediate terminals 121 and 122 and (2) different output voltages at output terminals 131, 132, and 133”. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., bolded statement) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Applicant argued that “AAPA's device is not an "adjustable power supply device" because resistors R1 and R4 are internal resistors. To provide a different drive voltage for a different power switch, a new device must be designed and manufactured, which, as explained in Applicant's paragraph [0091], increases qualification time and increases qualifications costs of new devices needed to driver different power switches”. However, the examiner is entitled to the broadest reasonable interpretation. In this case, the 
	Applicant argued that “The Examiner has relied upon Zhang et al. and Nishida et al. to allegedly cure various deficiencies in AAPA. However, Zhang et al. and Nishida et al., applied alone or in combination with AAPA, fail to teach or suggest "[a]n adjustable power supply device" with the features of "a first external resistance element" and "a second external resistance element" in combination with the other features recited in Applicant's claim 1 and fail to provide a proper reason or motivation to modify AAPA to include external resistors.” However, claim 1 is rejected under a 102 rejection not a 103 rejection so it is not clear what the applicant meant by combination.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838